Interim Decision #2240

MATTER OF MALDONADO-SANDOVAL
In Exclusion Proceedings
A-17196433
Decided by Board October 31, 1973
(1) Upon return to the United States following a brief absence abroad of an alien
admitted for permanent residence, the legality of the alien's original admission for permanent residence can be questioned in exclusion proceedings in
connection with his application for readmission, notwithstanding the Fleutitype nature of his departure, and notwithstanding the absence of any indication that prior to his departure the lawfulness of his original admission for
permanent residence had been challenged.*
(2) Applicant, in the instant case, was admitted to the United States for
permanent residence on September 8, 1967, in pcissession of a special immigrant visa obtained by concealing from the consul his existing marriage to a
Mexican national and by fraudulently representing himself to be the spouse of
a U.S. citizen. Since he was not an alien having a lawful permanent residence
in the United States, his return to this country on May 25, 1970, following a
brief absence in Mexico is not within the ambit of Rosenberg v. Fleuti, 374 U.S.
449 (1962), and constitutes en "entry" within the meaning of section 101(a)(13)
of the Immigration and Nationality Act upon which to predicate a ground of.
exclusion.
EXCLUDABLE•

Act of 1952—SeFtion 212(a)(19) [8 U.S.C. 1182(a)(19)1—Obtained
visa by fraud.
Act of 1952—Section 212(aX20) [8 U.S.C. 1182(a)(20)]—Immigrant,
not in possession of an immigrant visa.

ON BEHALF OF APPLICANT:
Frederic A. Nervo, Esquire
995 Market Street
San Francisco, California 94103

ON BEHALF or SbliVICE:
Charles Gordon
General Counsel

This case is now before us on remand from the United States
Court of Appeals for the Ninth Circuit, pursuant to stipulation of
counsel dated August ft, 1972. That stipulation was based on our
decisions in unreported Matter of Lerma Acosta, A30 794 574 (BIA
June 13, 1972) and unreported Matter of Hernandez-Almaguer (BIA
June 14, 1972), which both counsel feel are inconsistent with the
Board's holding in this case. On August 6, 1971, the immigration
judge found the applicant excludable under the provisions of
section 212(a)(20) of the Immigration and Nationality Act and
-

*Order of Board vacated and case remanded for further proceedings; see 518
F.2d 278 (1975).

475

Interim Decision #2240
directed that he be excluded and deported from the United States.
An appeal from this decision was dismissed by the Board on
November 22, 1971. Upon reconsideration, we are satisfied that no
change is warranted in the order of the immigration judge or in
our order dismissing the appeal therefrom.
The applicant is a 32 - year-old married male alien, a native and
citizen of Mexico, who was originally admitted to the United
States for permanent residence on September 8, 1967. He was then
in possession of a special immigrant visa issued on April 11, 1967
by an American consul in Mexico, who had found him to be exempt
from the labor certification requirement of section 212(a)(14) of the
Act as the spouse of a United States citizen. Although afforded
every opportunity to do so, the applicant has not established that
his prior marriage to a native and citizen of Mexico was legally
terminated so as to prove that his marriage to a United States
citizen is valid. He applied for admission as a returning resident
alien at San Ysidro, California on May 25, 1970. He was returning
from a two or three-day visit to Mexico. After an exclusion
hearing, the immigration judge concluded that the applicant's
original entry was not a lawful admission to permanent residence,
that he could not be considered a returning lawful permanent
resident, and that he is excludable under the provisions of section
212(aX20) for not having in his possession at the time of his

application for admission a valid immigrant visa or other valid
entry document.
The facts, about which there is no, dispute, have been fully
stated in the immigration judge's order and in our decision
dismissing the appeal. It is not necessary, therefore, to repeat
them.
In Matter of Lerma Acosta, supra, and Matter of Carbajal de
Garcia, Al? 206 984 (BIA December 5, 1969), both unreported, we
held that where a Fleuti-type departure was established (see
Rosenberg v. Flouti, below), a record of lawful admission for permanent residence existed, and the lawfulness of that admission was
questioned in exclusion proceedings, those proceedings should be
terminated; and that the lawfulness of the alien's original admission would have to be determined in deportation proceedings, in
which the standard of clear, convincing and unequivocal evidence
set up in Woodly v. INS, 385 U.S. 276 (1966) applies. We recede from
those holdings.
Entry is defined in section 101(a)(13) of the Immigration and
Nationality Act as follows:
-

The term "entry" 'imam any coming of an alien into the United States, from

a foreign port or place or from an outlying possession, whether voluntarily or
otherwise, except that an alien having a lawful permanent residence in the
476

Interim Decision #2240
United States shall not be regarded as making an entry into the United States
for the purposes of the immigration laws if the alien proves to the satisfaction
of the Attorney General that his departure to a foreign port or place or to an
outlying possession was not intended or reasonably to be expected by him or
his presence in a foreign port or place or in an outlying possession was not
voluntary.

The language of section 101(a)(13) of the Act is clear. But for the
exception of "an alien having a lawful permanent residence in the
United States," the statute expressly defines the term "entry" for
all other aliens to mean "any coming of an alien into the United
States from a foreign port or place or from an outlying possession,

whether voluntarily or otherwise." The doctrine enunciated in
Rosenberg v. Fleuti, 374 U.S. 449 (1963), is that an innocent, casual
and brief excursion by a resident alien outside the country's
borders may not have been "intended" as a departure disruptive
of his resident alien status and that he, therefore, may not have
subjected himself to the consequences of an "entry" into the
United States on his return. The pertinent portion of section
101(a)(13) interpreted by the Supreme Court in the Fleuti case, by
its terms, relates only to "an alien having lawful permanent
residence in the United States."
In Lerrna-Acosta, supra, we cited Wadman v. INS, 329 F.2d 812

(C.A. 9, 1964) and Itzcovitz v. Selective Service Local Bd. No. 6, N.Y.,
N.Y., 447 F.2d 888 (C.A. 2, 1971) in support of our posture that the
Fleuti rationale should be applied in exclusion proceedings in the
case of an alien whose original entry was unlawful. We agree with
the Service's position stated in its motion for reconsideration that
there is no authority in either Wadmau, supra, or Itzcovitz, supra,
to justify such a conclusion. These two cases did not reach the
question of whether the legality of the aliens' immigrant status
could have been questioned in exclusion proceedings upon return
to the United States after a brief trip to Mexico.
Itzcovitz, supra, is not relevant to this case. It was a deportation
proceeding and Itzcovitz was a lawful permanent resident alien.
The case arose from a long history of dispute between the alien
and both the Selective Service System and the Immigration and
Naturalization Service. The alien sought a declaratory judgment
that a contemplated three - week trip to Israel, to undertake a
training course required by his employer,' would not involve an
entry within the meaning of section 101(a)(13) upon his return to
the United States. The Second Circuit found that the alien would
come within the Fleuti exception. While noting that the duration
of the proposed trip—three weeks—would be longer than any
previously held not to involve entry, the Court observed that it
would still be of short duration. It stressed that the purpose of the
trip would be to fulfill an employer's requirement for training and
477

Interim Decision #2240
would not reflect merely personal reasons. Further, and perhaps
most important, the Court emphasized that the alien was "not in
the posture of having taken the trip in disregard of the immigration consequences; rather he *** sought relief in advance" by
bringing the declaratory judgment action. 447 F.2d at 894. See
Matter of Janati-Ataie, Interim Decision No. 2170 (BIA 1972; A.G.
1972).
In Wadman v. INS, supra, and Wong v. INS, 358 F.2d 151 (C.A. 9,
1966), the only issue decided by the court was that in deportation
proceedings the benefits of suspension of deportation under section 244 of the Act apply not only to aliens whose original entry
into the United States was legal but also to those who entered
illegally. In these cases the legality of the aliens' original admission for permanent residence was not questioned upon the aliens'
return to the United States after a short trip to Mexico. In both
cases the aliens were not detained for exclusion proceedings. They
were admitted as returning resident aliens and sometime later
deportation proceedings were commenced against them. Under
these circumstances, the court determined that a brief visit to
another country did not break the continuous period of physical
presence in the United States required to establish eligibility for
suspension of deportation..
Section 235(b) of the Act prescribes the manner in which an
inquiry is to be conducted for all aliens arriving at ports of the
United States. Section 236 sets forth the procedure "to determine
whether an arriving alien shall be allowed to enter or shall be
excluded and deported." This section of the Act further provides
that the determination by the immigration judge "shall be based
only on the evidence produced at the inquiry" and "shall be the
sole and exclusive procedure for determining admissibility." There
is no authority in this statute for proceedings partly in exclusion
and partly in deportation. Even Kwong Hai Chew v. Golding, 344
U.S. 590 (1952), which deals with due process rights of a lawfully
admitted returning alien to be notified of charges against him and

to be heard in opposition thereto, does not reach the question of
whether the alien is to be treated in exclusion or deportation
proceedings.

Pursuant to section 211(a) of the Act, an immigrant is required
to present an entry document at the time of application for
admission. However, under section 211(b), a returning resident
immigrant defined in section 101(a)(27)(B) may be readmitted to
the United States by the Attorney General in his descretion, under
such conditions as may be by regulations prescribed, without
being required to obtain documentation authorizing reentry. Sec-

tion 101(a)(27)(B) defines a returning resident immigrant as "an
478

Interim Decision #2240
immigrant, lawfully admitted for permanent residence, who is
returning from a temporary visit abroad." The Service has by
regulations (8 CFR 211.1(b)) provided that in lieu of an immigrant
visa, an immigrant alien returning to an unrelinquished lawful
permanent residence in the United States after a temporary
absence abroad not exceeding one year may present Form I-151,
Alien Registration Receipt Card.

Section 291 of the Act provides that whenever any person makes
application for admission, or otherwise attempts to enter the
United States, the burden of proof shall be upon him to establish
that he is not subject to exclusion under any provision of the Act
and, "if an alien, that he is entitled to the nonimmigrant, quota
immigrant, or nonquota immigrant status claimed, as the case may
be." (Emphasis supplied.) When the applicant appeared at the port
of entry on May 25, 1970, he did not present a Form 1-151. He
claimed that when he left for Mexico for his two or three-day visit
he had a temporary 1-151 and that he lost it while there. The
applicant's immigrant visa (Ex. 3), produced by the Service at the
exclusion hearing, shorts that the applicant was admitted to the
United States as an immigrant on September 8, 1967 at San
Ysidro, California in the nonquota classification SA-1, an alien
born in an independent country of the Western Hemisphere. In
order to qualify for admission as a returning resident alien as
specifically defined in the statute, i6 was necessary that (1) the
applicant have the status of a lawfully admitted immigrant for
permanent residence and (2) that if he had that status, he was
returning from a temporary visit abroad. Accordingly, when the
immigration inspector had some doubt about this applicant's
immigrant status, he properly detained him for exclusion proceedings.
The evidence elicited at the exclusion hearing clearly shows that
the applicant concealed from the United States Consul his existing
marriage to a Mexican national, represented that he was married
to a United States citizen, and secured an exemption from the

labor certification requirements of the statute, and a visa, all on
the basis of the illegal marriage. Although the applicant presented
a decree showing that he was divorced from his wife in Mexico on
June 19, 1965, investigation revealed that no such divorce was ever
granted and that the document he presented was fraudulent. Our
evaluation of the evidence presented at the exclusion hearing
convinces us that there is not the slightest question that from the
inception of his residence in the United States he was fully aware
that he had obtained his visa illegally, had entered illegally with
that document, and that his residence thereafter was illegal. In

this case, the Seryice has proven beyond any question, under any
479

Interim Decision #2240
standard of proof, that the applicant has never achieved the
status of a lawful permanent resident alien.
Since the applicant was not an alien having lawful permanent
residence in the United States, his attempted entry to the United
States after a brief absence in Mexico is not within the ambit of
Rosenberg v. Fleuti, supra. Under the explicit terms of section
101(013) of the Act, the applicant's return to the United States
even though only after a brief visit, is an "entry." Hence, an
adjudication of the applicant's admissibility in exclusion proceedings is proper.
It has been established that the respondent is not a lawful
permanent resident alien. At the time of his application for
admission, he was not in possession of a valid unexpired immigrant visa or other valid entry document as required under section
212(a)(20) of the Act. We are satisfied that the record supports the
immigration judge's finding of excludablility. After reconsideration of our previous decision, the following order will be entered.
ORDER: No change is made in the Board's order dated November 22, 1971.

Maurice A. Roberts, Chairman, Dissenting:

I disagree with the conclusion reached by the majority of this
Board. I would terminate the proceedings.

The applicant is an alien who was admitted to the United States
for permanent residence on July 31, 1967 on presentation of an
immigrant visa. After a two-day visit with relatives in Mexico, he
applied for readmission as a returning permanent resident and
was excluded. There is no indication that prior to his departure
the lawfulness of his original admission for permanent residence
had been challenged by the Immigration and Naturalization
Service. It is clear that this brief, casual and innocent departure
would not be considered meaningfully interruptive of his permanent residence here under the guidelines laid down in Rosenberg v.
Fleuti, 374 U.S. 449 (1963), had the lawfulness of his original
admission remained unquestioned. The issue presented is
whether, in the face of such a Fleuti-type departure, the lawfulness of the original admission should be adjudicated in exclusion
proceedings, as here, or in deportation proceedings, in which the
alien would have an array of additional rights and remedies.
The importance of the issue transcends the immediate facts of
this case. There is no general statute of limitations in the immigration laws. Thus, the principle laid down by the Board today applies
not only to the subject of this proceeding, who had resided here for
480

Interim Decision #2240
under three years before he made his brief departure, but governs
also the cases of aliens who have lived here continuously as
permanent residents for fifty years or more.
In our unreported decision in Matter of Carbajal de Garcia (A17
206 984, December 5, 1969) we stated:
...Where there exists a record of lawful admission for permanent residence,
and the lawfulness of that admission is called into question in exclusion
proceedings, the proceedings should be terminated, as here, where a Fleuti-type
departure is made out. This leaves the way open for the Service to issue an
Order to Show Cause in deportation proceedings, if it so desires, challenging the
lawfulness of the applicant's original admission. The applicant would then be in

the same position as if she had never departed from the United States. The
Government would have to establish her deportability by clear, unequivocal and
convincing evidence and she would have access to all the remedies available to
resident aliens.

We later adhered to that rule in our unreported decision in
Matter of Lerma-Aeosta (A30 794 574, June 13, 1972). We there
stated:
...We conclude that [the Carbajal de Garcia] rule, which we apply to this
case, is in keeping with the congressional intent underlying section 101(a)(13)
of the Art,

AS

construed in Fleuti .

As the Supreme Court pointed out in Fleuti, 374 U.S. at 461-462, "the
insignificance of a brief trip to Mexico or Canada bears little rational relation
to the punitive consequences of subsequent excludability...Mt effectuates
congressional purpose to construe the intent exception to 101(a)(13) as
meaning an intent to depart in a manner which can be regarded as meaningfully interruptive of the alien's permanent residence." Rejecting the notion
that the statutory definition of "entry" was to be rigidly and literally applied,
the Court left the way open for the relevant factors to be developed "by the
gradual process of judicial inclusion and exclusion." It noted that "The more
civilized application of our immigration laws given recognition by Congress in
101(aX13) and other provisions of the 1952 Act protects the resident alien
from unsuspected risks and unintended consequences of such a wholly innocent action" (p. 462).
The difference between the rights of aliens in exclusion and deportation
proceedings was pointed out in Leng May Ma v. Barber, 357 U.S. 185 (1957).
Other crucial distinctions have since emerged. The alien in expulsion proceedings is entitled to all the procedural safeguards spelled out in section 242(b) of
the Act. The Government bears the burden of proof and deportability must be
established by the "clear, unequivocal, and convincing" rule laid down in
lVoodby v. INS, 385 U.S. 276 (1966). Various substantive rights are available in
expulsion proceedings: The alien may designate the country of deportation
under section 243(a). He may seek temporary withholding of deportation on
persecution grounds under section 243(h). He may apply for suspension of
deportation or voluntary departure under section 244, or for adjustment of
status under section 245 or section 249. Finally, if aggrieved by the final
decision of this Board, the alien in a deportation proceeding has direct
recourse to a court of appeals and an automatic stay of deportation under the
statutory form of judicial review provided by section 106(a) of the Act.
The alien in an exclusion proceeding is governed by an entirely diffqrent set
of principles. No matter how long he may have resided here before his brief

481

Interim Decision #2240
departure, or how deserving his case may be, the alien seeking admission is
ineligible for suspension of deportation, voluntary departure, or section 243(h)
relief. If ordered excluded, he may not select the country of deportation but
under section 237(a) must be returned to the country whence he came. Under
section 106(b), judicial review of a final exclusion order may be had "by habeas
corpus proceedings and not otherwise."
The courts have construed section 101(a)(13) as evincing a congressional
intent to ameliorate the harshnessof the old "reentry" doctrine. In Wadman
v. INS, 329 F.2d 812 (C.A. 9, 1964), the Fleuti rationale was applied in a
suspension of deportation context in the ease of an alien whose original entry
was unlawful. And see ftzcovitz v. Selective Service Local Bd. No. 6, N.Y., N.Y.,
447 F.2d 555 (C.A. 2, 1971).
It is true that section 101(a)(13) in terms refers to an alien "having a lawful
permanent residence in the United States." However, we think that it does
not do violence to the congressional intent, but rather is in keeping with the
provision's ameliorative purpose, to construe it as applicable to cases such as
this, where there exists a record of lawful admission for permanent residence.
Where the Service questions the lawfulness of that admission, following a
Fleuti-type departure, to require the Service to make that challenge in
deportation proceedings obviates the irrational effects which would otherwise
flow from such a meaningless, brief departure. This approach is consonant
with the congressional design that an alien's substantial rights should not be
adversely affected by such a casual and innocent action.
Any other conclusion would be incompatible with the ameliorative purpose
of section 101(a)(13). To restrict the Fleuti doctrine exclusively. to situations
where the alien's original entry was lawful would open the door to results that
Congress could hardly have contemplated. To cite just one, a deportable alien
with long years of physical presence who would be clearly eligible for
suspension of deportation would suddenly lose access to this valuable privilege
if he stepped across one of our land borders, however briefly. The possibility of
such an irrational consequence is obviated by the conclusion we now reach. At
the same time, this solution imposes no substantial impediment to effective
enforcement of the immigration laws.

Ten years have 'now elapsed since Fleuti was announced.
Congress has evinced no displeasure with its benign approach to
the reentry doctrine. In my estimation, the rule we laid down in
Carbajal de Garcia, and Lernza-Acosta was in keeping with the
Congressional intent underlying section 101(a)(13) of the Act, as
construed in Fleuti. I would not recede from that rule.

482

